Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Armco Metals Holdings, Inc. (Formerly China Armco Metals, Inc.) We hereby consent to the incorporation by reference by Armco Metals Holdings, Inc. (formerly China Armco Metals, Inc.) (the “Company”) in the Registration Statement in Form S-1 of our report dated March 29, 2013 on the consolidated balance sheets of the Company as of December 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for the years then ended, and to the reference to our firm under the heading "Experts" in the prospectus. /s/Li and Company, PC Li and Company, PC Skillman, New Jersey February 12, 2014
